The record having been perfected, the appeal is reinstated and the case considered on its merits.
Appellant was tried and convicted on the 19th day of November, 1934. The motion for a new trial was overruled on the 8th of December, 1934. On the 6th of December, 1934, appellant filed an affidavit stating that he was without money and unable to pay for a statement of facts or give security therefor. On the 8th of December, 1934, the trial judge entered an order granting the application and directing the court reporter to prepare a statements of facts and deliver same to appellant. This order was not complied with, and the record is before us without a statement of facts. It appears that it was not due to any fault of appellant that the record is in the condition in which we find it. Under the circumstances, we are constrained to order a reversal because he has been deprived of a statement of facts. Cline v. State, 77 S.W.2d 876; Banks v. State,21 S.W.2d 517; Ballinger v. State, 8 S.W.2d 159; Langrum v. State,78 S.W.2d 973.
The judgment is reversed and the cause remanded.
Reversed and remanded. *Page 581 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.